UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7521



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JESSE LEON SPEARMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cr-00057)


Submitted:   March 17, 2008                   Decided:   July 9, 2008


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jesse Leon Spearman, Appellant Pro Se. Charles Everett James, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jesse Leon Spearman appeals the district court’s order

denying   Spearman’s   untitled   motion   seeking   relief   from   his

sentence.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court, without prejudice to Spearman’s ability to file a

motion in the district court to modify his sentence pursuant to 18

U.S.C. § 3582(c)(2) (2000).   United States v. Spearman, No. 3:05-

cr-00057 (E.D. Va. Sept. 25, 2007); see also Kimbrough v. United

States, 128 S. Ct. 558 (2007).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                  - 2 -